The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2015

                                       No. 04-15-00289-CR

                                    Rodney Joe GARRETT,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3151
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        On October 16, 2015, appellant filed an objection to counsel’s motion to withdraw,
stating that he objects to Mr. Dulany’s withdrawal as counsel of record in his appeal because
appellant believes that only Mr. Dulany has had sufficient time to familiarize himself with his
case and prepare an effective brief. In the same document, appellant asks us to abate this appeal
and remand this case to the trial court for a hearing on his motion to appoint counsel.

         The trial court originally appointed Michael Young, Bexar County Public Defender, to
represent appellant in this appeal. Assistant Public Defender Richard Dulany Jr. was apparently
assigned to work on appellant’s appeal. However, on October 2, 2015, Mr. Dulany filed a motion
to withdraw as counsel, stating that he was no longer employed by the Bexar County Public
Defender’s office. On October 6, 2015, we granted Mr. Dulany’s motion to withdraw as counsel
in this appeal.

       On September 21, 2015, Mr. Young filed a motion for extension of time to file
appellant’s brief, which was granted by this court. Because of this extension, appellant’s brief is
due on November 9, 2015. Additionally, on October 5, 2015, Assistant Public Defender Michael
D. Robbins notified this court in writing that he is the new lead counsel in this appeal. In the
event that Mr. Robbins needs additional time to familiarize himself with this case and prepare
appellant’s brief, he may file an additional motion for extension of time to file appellant’s brief.
        Because appellant has counsel in this appeal, his request to abate this appeal and remand
this case to the trial court for the appointment of counsel is DENIED AS MOOT.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court